                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KERVIN SOKO,

        Plaintiff,
                                                  Case No. 18-cv-347-jdp
   v.

MIKE POMPEO,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




                    /s/                                  1/24/2019
        Peter Oppeneer, Clerk of Court                     Date
